Citation Nr: 0212235	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  02-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.

(The issues of entitlement to service connection for 
residuals of a cold injury involving the hands, cervical and 
thoraco-lumbar spine disorders claimed as a back disorder, 
bilateral knee arthritis, and bilateral hamstring injuries 
are the subject of a development memorandum).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Atlanta Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection on the issues currently on appeal.

A hearing was held before the undersigned member of the Board 
sitting at Atlanta, Georgia in July 2002.  During the hearing 
the veteran appeared to raise the issue of entitlement to 
service connection for tinnitus.  This matter is referred to 
the RO for any appropriate action.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for 
residuals of a cold injury involving the hands, cervical and 
lumbar spine disorders, bilateral knee arthritis, and 
bilateral hamstring injuries, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no medical evidence of current hearing loss.


CONCLUSION OF LAW

A hearing loss disorder was not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection: 
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 
3.385 (2001).

A review of the service medical records reflects that several 
audiograms showed that his hearing was within the range of 
normal limits pursuant to 38 C.F.R. § 3.385.  An audiological 
examination was conducted in September 2000 in conjunction 
with the veteran's retirement.  The examination showed that 
the pure-tone thresholds in the right ear at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz were 5, 15, 5, 5, 0, and 30 
decibels, respectively and in the left ear at the same 
frequencies 5, 5, 0, 5, 15, and 0 decibels, respectively. 

The veteran underwent a VA audiological examination in 
February 2001.  At that time the veteran stated that he had 
loss some hearing sensitivity in his right ear over the prior 
5 years.  He gave a history of noise exposure during service. 

The evaluation showed that the pure-tone thresholds in the 
right ear at 500, 1000, 2000, 3000, or 4000 Hertz were 10, 
15, 10, 5, 10, and 10 decibels, respectively.  The average 
puretone threshold in the right ear was 10 decibels.  The 
veteran had a speech recognition score of 100 percent correct 
in his right ear.  The pure-tone thresholds in the left ear 
at 500, 1000, 2000, 3000, or 4000 Hertz were 15, 10, 10, 5, 
and 10 decibels.  The average puretone threshold in the left 
ear was 9 decibels.  The veteran had a speech recognition 
score of 100 percent correct in his left ear.

The diagnosis was that the veteran's hearing sensitivity as 
measured at the time of the examination was normal for both 
ears across the test frequencies of 500 to 4000 Hz. 

A hearing was held before the undersigned member of the Board 
sitting at Atlanta, Georgia in July 2002.  The veteran 
testified that his hearing loss was attributable to being in 
a field artillery environment and loud machinery.  He 
reported that due to his hearing that he had to position 
himself [differently] or sometimes had to ask people to 
constantly repeat themselves. Even though he wore earplugs at 
the time he believed them to be ineffective.  He was in 
communications and he worked on tanks on a few occasions.  
w
To summarize, the veteran's statements and testimony 
describing the symptoms of hearing problems and inservice 
events are considered to be competent evidence. However, he 
is layperson and is not competent to give a medical opinion 
on actual diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).
In this regard, the most recent audiological examination 
showed no hearing loss pursuant to 38 C.F.R. § 3.385 (2001).  
Without evidence of a current disability service connection 
is not warranted.


ORDER

Entitlement to service connection for a hearing loss disorder 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

